      2:19-cv-03139-DCN         Date Filed 11/05/19    Entry Number 5     Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION

SHAI DAVID                                             Case No: 2:19-cv-03139-BHH
               Plaintiff,

vs.                                                PLAINTIFF’S ANSWERS TO LOCAL
                                                  CIVIL RULE 26.01 INTERROGATORIES
ANDREW “ANDY” J. SAVAGE, III, ESQ.
AND THE SAVAGE LAW FIRM, PA
               Defendants.

       Plaintiff Shai David, by and through his undersigned attorneys, hereby answers

Local Civil Rule 26.01 Interrogatories as follows:

       1.      State the full name, address, and telephone number of all persons or legal

entities who may have a subrogation interest in each claim and state the basis and extent

of said interest.

       ANSWER:         None aware of.

       2.      As to each claim, state whether it should be tried jury or non jury and why.

       ANSWER:         All claims should be tried by jury as it is Plaintiff’s right.

       3.      State whether the party submitting these responses is a publicly owned

company and separately identify: (1) each publicly owned company of which it is a parent,

subsidiary, partner, or affiliate; (2) each publicly owned company which owns ten percent

or more of the outstanding shares or other indicia of ownership of the party; and (3) each

publicly owned company in which the party owns ten percent or more of the outstanding

shares.

       ANSWER:         Plaintiff is not a publicly owned company.




                                              1
        2:19-cv-03139-DCN      Date Filed 11/05/19     Entry Number 5      Page 2 of 3




        4.    State the basis for asserting the claim in the division in which it was filed (or

the basis of any challenge to the appropriateness of the division). See Local Civil Rule

3.01.

        ANSWER:      The Charleston division is the division where a substantial part

        of the events or omissions giving rise to the claim occurred, the division in

        which Mr. Savage resides and the division where Mr. Savage’s firm, The

        Savage Law Firm, does business relating to the events or omissions alleged.

        5.    Is this action related in whole or in part to any other matter filed in this

District, whether civil or criminal? If so, provide: (1) a short caption and the full case

number of the related action; (2) an explanation of how the matters are related; and (3) a

statement of the status of the related action. Counsel should disclose any cases which

may be related regardless of whether they are still pending. Whether cases are related

such that they should be assigned to a single judge will be determined by the Clerk of

Court based on a determination of whether the cases: arise from the same or identical

transactions, happenings, or events; involve the identical parties or property; or for any

other reason would entail substantial duplication of labor if heard by different judges.

        ANSWER:      No.

        6.    [Defendants only.] If the defendant is improperly identified, give the proper

identification and state whether counsel will accept service of an amended summons and

pleading reflecting the correct identification.

        ANSWER:      N/A.




                                              2
      2:19-cv-03139-DCN        Date Filed 11/05/19     Entry Number 5      Page 3 of 3




       7.     [Defendants only.] If you consent that some other person or legal entity is,

in whole or in part, liable to you or the party asserting a claim against you in this matter,

identify such person or entity and describe the basis of said liability.

       ANSWER:       N/A.

       Respectfully submitted,



                                                  s/Eric C. Poston
                                               Eric C. Poston [Fed Bar #12436]
                                               Chalmers Poston, LLC
                                               The Meridian Building
                                               1320 Main Street, Suite 300
                                               Columbia, SC 29201
                                               (803) 463-4561
                                               eposton@chalmersposton.com
                                               Attorneys for Plaintiff

November 5, 2019




                                              3
